Wheeler, District Judge.
In this case the question is whether the article — cotton corsets- — is properly classified as “wearing apparel.” In point of fact it is a waist, in which are inserted whalebones or steels for the support of the body and also for the support of the clothing. If you were to ask anybody who did not care anything about the matter in any way, but who know, whether that is an article of wearing apparel or clothing or not, or whether it is a mechanical contrivance, I rather think they would say it is a part of the clothing; that it would help to keep the body warm; and that it answers the purpose of a waist. I think it is clothing. The decision of the board of United States general appraisers may be affirmed. So ordered.
Note. The tariff act of March 3, 1883, was decided to be repealed by the tariff act of October 1, 1890, in Re Straus, 46 Fed. Rep. 522.